Citation Nr: 1810120	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  09-22 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for limited motion of bilateral arms including as secondary to the service-connected disability of compression fracture, T12 with degenerative changes and degenerative disc disease cervical spine. 

2.  Entitlement to service connection for limited motion of hands including as secondary to the service-connected disability of compression fracture, T12 with degenerative changes and degenerative disc disease cervical spine.

3.  Entitlement to an increased evaluation for radiculopathy, left upper extremity, evaluated as 10 percent prior to October 2, 2013, and as 20 percent disabling thereafter.

4.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy, right upper extremity. 

5.  Entitlement to an increased evaluation for left lower extremity neurological disability with weakness, evaluated as 10 percent prior to November 13, 2009, and as 20 percent disabling thereafter.

6.  Entitlement to an effective date earlier than October 2, 2013 for the grant of service connection for radiculopathy, right upper extremity.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

N. Brown, Associate Counsel


INTRODUCTION

The Veteran had active duty in the U.S. Navy from June 1978 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 and November 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In July 2015 and March 2017, the Board remanded the issues currently on appeal to the Agency of Original Jurisdiction (AOJ), and this case has been returned for appellate consideration. 

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The issues of service connection for limited motion of bilateral arms; service connection for limited motion of hands; an increased evaluation for left lower extremity neurological disability with weakness; and an earlier effective date for radiculopathy, right upper extremity, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to October 2, 2013, the Veteran's radiculopathy, left upper extremity, was manifested by pain, dysesthesias, and diminished muscle tone and weakness.

2.  Beginning October 2, 2013, the Veteran's radiculopathy, left upper extremity, was manifested by moderate intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness. 

3.  Prior to November 11, 2015, the Veteran's radiculopathy, right upper extremity, was manifested by mild intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness.

4.  Beginning November 11, 2015, the Veteran's radiculopathy, right upper extremity, was manifested by mild incomplete paralysis, moderate paresthesias and/or dysesthesias, moderate numbness, and decreased sensation. 


CONCLUSIONS OF LAW

1.  Prior to October 2, 2013, the criteria for an evaluation of 20 percent, but not higher, for radiculopathy, left upper extremity, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code (DC) 8616 (2017).

2.  Beginning October 2, 2013, the criteria for an evaluation in excess of 20 percent for radiculopathy, left upper extremity, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code (DC) 8616 (2017).

3.  Prior to November 11, 2015, the criteria for an evaluation in excess of 10 percent for radiculopathy, right upper extremity, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code (DC) 8616 (2017).

4.  Beginning November 11, 2015, the criteria for an evaluation of 30 percent, but not higher, for radiculopathy, right upper extremity, have been met.  38 U.S.C. 
§§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code (DC) 8616 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). 

As noted above, the Board most recently this matter in March 2017.  The Board remanded to obtain additional testing for the Veteran and to readjudicate the claims.  The Veteran was afforded another examination in May 207 and his claims were readjudicated in a September 2017 Supplemental Statement of the Case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Increased Evaluation Claims 

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2017).

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2017).  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123; see also Diagnostic Code 8616 (2017).  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  

Neuralgia, cranial or peripheral, characterized usually by dull and intermittent pain, is to be rated at a maximum equal to moderate incomplete paralysis.  38 C.F.R.       § 4.124.  Ticdouloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  Id.   

Radiculopathy, Left Upper Extremity 

The Veteran essentially contends that his radiculopathy of the left upper extremity is more disabling than contemplated by the current 10 percent evaluation prior to October 2, 2013, and 20 percent evaluation thereafter under Diagnostic Code 8616.  38 C.F.R. §4.124a (2017).  

Diagnostic Code 8616 provides the rating criteria for paralysis of the ulnar nerve, and therefore neuritis and neuralgia of that nerve.  Disability ratings of 10 percent, 30 percent, and 40 percent are assignable for incomplete paralysis of the ulnar nerve of the major extremity which is mild, moderate, or severe in degree, respectively.  Disability ratings of 10 percent, 20 percent, and 30 percent are assignable for incomplete paralysis of the minor extremity which is mild, moderate or severe in degree, respectively.  Disability ratings of 60 percent and 50 percent are assignable for complete paralysis of the ulnar nerve of the major and minor extremity respectively.  The Diagnostic Code defines complete paralysis as when "the 'griffin claw' deformity due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse) cannot adduct the thumb; flexion of wrist weakened."  8 C.F.R. § 4.124a.  In this case, the Veteran is right-handed. 

- Prior to October 2, 2013

In a May 2011 private treatment record, the Veteran was diagnosed with left arm radiculopathy and left arm weakness.  The examining physician found that extension of the Veteran's neck resulted in interscapular pain and burning (dysesthesias) in the left shoulder to the thumb.  The Veteran complained of left arm pain greater than the right with progressive weakness and stated that most of his pain was the neck and interscapular pain.  Flexion at two fingerbreadths to the sternum was found to relieve the arm pain symptoms.  In terms of muscle strength and tone, the Veteran was found to have diminished extensor pollicis biceps and triceps on the left.  There was no indication of numbness.

Based on the evidence and affording the Veteran all benefit of the doubt, the Board finds that the Veteran meets the criteria for an evaluation of 20 percent prior to October 2, 2013.  The Veteran complained of left arm pain.  He also experienced dysesthesias, and diminished muscle tone and weakness.  However, the Veteran did not experience numbness or a severe disability, and there is no evidence to support paralysis of the left upper extremity.  Accordingly, an evaluation in excess of 20 percent is not warranted.

- Beginning October 2, 2013

In an October 2013 VA examination, the Veteran was found to have normal muscle strength and no muscle atrophy.  He experienced moderate intermittent pain in his left upper extremity.  The Veteran also had moderate paresthesias and/or dysesthesias, and moderate numbness upon examination.  He displayed decreased sensation to light touch testing in bilateral hands/fingers.  The examiner noted the overall severity of the Veteran's radiculopathy on the left side as moderate.

In a November 2015 VA examination for peripheral nerves conditions, the examiner noted that the Veteran had no constant or intermittent pain in his left upper extremity.  The Veteran did have moderate paresthesias and/or dysesthesias, and moderate numbness.  He had normal muscle strength and no muscle atrophy.  The Veteran experienced decreased sensation during light touch testing in his shoulder, inner/outer forearm, and hand/fingers.  Both the median nerve and the ulnar nerve had mild incomplete paralysis.  EMG studies were performed in February 2016 and April 2017 with normal results.  In a November 2015 VA examination for neck (cervical spine) conditions, the examiner again noted the overall severity of the Veteran's radiculopathy on the left side as moderate.

Based on the evidence, the Board finds that the Veteran does not meet the criteria for an evaluation in excess of the 20 percent evaluation beginning October 2, 2013.  The 20 percent evaluation corresponds with moderate incomplete paralysis which is consistent with both of the Veteran's prior exams.  The Veteran experienced moderate intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness.  While EMG studies from February 2016 and April 2017 reported normal results, the Veteran has experienced symptoms of radiculopathy dating back to 2011, and was diagnosed with radiculopathy at that time.  The evidence does not demonstrate a severe disability or paralysis.

As the preponderance of the evidence is against the claim for an increased disability rating, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Radiculopathy, Right Upper Extremity

The Veteran contends that his radiculopathy of the right upper extremity is more disabling than contemplated by the current 10 percent evaluation under Diagnostic Code 8616.  38 C.F.R. §4.124a (2017).  The Board previously discussed the rating criteria under Diagnostic Code 8516, which is applicable to this disability.

In his October 2013 VA examination, as mentioned previously, the Veteran was found to have normal muscle strength and no muscle atrophy.  He experienced mild intermittent pain in his right upper extremity.  The Veteran also had mild paresthesias and/or dysesthesias, and mild numbness upon examination.  He displayed decreased sensation to light touch testing in bilateral hands/fingers.  The examiner noted the overall severity of the Veteran's radiculopathy on the left side as mild.

In the November 2015 VA examination for peripheral nerves conditions, the examiner noted that the Veteran had no constant or intermittent pain in his right upper extremity.  The Veteran did have moderate paresthesias and/or dysesthesias, and moderate numbness.  He had normal muscle strength and no muscle atrophy.  The Veteran experienced decreased sensation during light touch testing in his hand/fingers.  The ulnar nerve had mild incomplete paralysis on the right.  EMG studies were performed in February 2016 and April 2017 with normal results.  In a November 2015 VA examination for neck (cervical spine) conditions, the examiner noted the overall severity of the Veteran's radiculopathy on the right side as moderate.

Based on the evidence, the Board finds that the Veteran does not meet the criteria for an evaluation in excess of the 10 percent evaluation prior to November 11, 2015.  The Veteran had mild intermittent pain in his right upper extremity, mild paresthesias and/or dysesthesias, and mild numbness.  While the Veteran displayed decreased sensation to light touch testing in bilateral hands/fingers, the examiner noted the overall severity of the Veteran's radiculopathy on the left side as mild.

Based on the evidence and affording the Veteran all benefit of the doubt, the Board finds that the Veteran meets the criteria for an evaluation of 30 percent effective November 11, 2015.  On his most recent examination, the Veteran experienced moderate paresthesias and/or dysesthesias, moderate numbness, and decreased sensation.  While he had mild incomplete paralysis, the examiner noted the overall severity of the Veteran's radiculopathy as moderate.  The record does not reveal any severe disability or paralysis.  Thus, an evaluation in excess of 30 percent is not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Prior to October 2, 2013, an evaluation of 20 percent for radiculopathy, left upper extremity, is granted, subject to the regulations governing the award of monetary benefits.

Beginning October 2, 2013, an evaluation in excess of 20 percent for radiculopathy, left upper extremity, is denied. 

Prior to November 11, 2015, an evaluation in excess of 10 percent for radiculopathy, right upper extremity, is denied. 

Beginning November 11, 2015, an evaluation of 30 percent for radiculopathy, right upper extremity, is granted, subject to the regulations governing the award of monetary benefits. 


REMAND

Limited Motion of Bilateral Arms and Hands 

In March 2017, the Board remanded these claims, finding that the Veteran should be afforded an examination to determine if the Veteran had an impairment of his upper extremities which resulted in objective weakness.  If so, the examiner was asked to determine whether the weakness was due to or caused by the Veteran's service-connected disabilities.  In an April 2017 addendum opinion, the examiner determined that there was no impairment of the upper extremities that resulted in objective weakness, citing EMG/NCV studies from 2008 and 2017.  As a result, he never reached the question of secondary service connection. 

In a January 2008 VA neurology consult, the Veteran stated that he had some weakness in the right upper extremity.  The neurologist noted that he had paresthesias in both hands, mostly in the right upper extremity.  In a February 2009 VA treatment record, the Veteran was diagnosed with episodic limb weakness, associated with thoracic pain.  In a December 2009 VA examination, the examiner noted that the Veteran's service-connected neurological disability affected his upper back, bilateral arms up into the neck, bilateral legs, and left foot.  The examiner listed symptoms including tingling (with tingling of the fingers) and numbness, abnormal sensation, weakness and paralysis of the affected parts.  The examiner's neurological examination of the Veteran's upper extremities resulted in findings of abnormal motor function with 4/5 upper extremity weakness.  In an October 2010 VA examination, the Veteran displayed sensory deficit of the bilateral lateral forearms and bilateral thumbs (C6 vertebrae) as well as the bilateral ulnar side of the ring fingers and bilateral little fingers (C8 vertebrae).  In a May 2011 private treatment record, the Veteran was diagnosed with left arm weakness.  In a January 2016 VA treatment record, the Veteran was diagnosed with hypertrophic degenerative changes of the thumb carpometacarpal joint with prominent spur formation, subchondral sclerosis, and joint space narrowing.  In an April 2017 VA treatment record, the Veteran stated to nursing staff that his grips were weak.  It does not appear that any of these records were considered by the April 2017 examiner. 

Thus, the Board finds that the April 2017 addendum opinion is inadequate.  On remand, another addendum opinion should be obtained.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Left Lower Extremity Neurological Disability with Weakness

It appears from the September 2017 Supplemental Statement of the Case that the Veteran's service-connected neurological symptoms with weakness includes consideration of peripheral neuropathy, lumbar or cervical radiculopathy, and weakness.  These same considerations are used for assessing the Veteran's limited motion of bilateral arms and hands.  As noted above, the December 2009 examiner associated symptoms occurring within the Veteran's arms and hands with his service-connected neurological disability.  Due to the overlapping nature of the symptoms, consideration of this claim should be deferred until a determination is made as to service connection for limited motion of the bilateral arms and hands. 

Earlier Effective Date for Radiculopathy, Right Upper Extremity

In July 2015, the Board remanded this claim.  The Board requested a new examination, and readjudication of the claims.  While a new examination was provided in February 2016, the Veteran's claim was last adjudicated in a March 2014 statement of the case (SOC).  This claim was not addressed in the March 2017 Board remand, but it was raised by the Veteran's attorney in October 2016 correspondence requesting a response to the Board's decision.  The Veteran's claim must be readjudicated in an SSOC to afford him all due process.  

Any outstanding medical records should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  After receiving the necessary authorization, obtain and associate with the claims file all of the Veteran's relevant outstanding private and VA Medical Center treatment records.  If after making such a request, a negative response is received, this must be documented in the claims file and the Veteran must be properly informed.

2.  After any additional evidence is associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of any current limited motion of bilateral arms, to include a discussion of any associated diagnoses (even if resolved) and symptoms, including peripheral neuropathy, lumbar or cervical radiculopathy, and weakness.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  

The Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

With regard to each diagnosed disability, the examiner should render an opinion, consistent with sound medical principles, that answers the following question: 

(a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's disability is causally or etiologically related to the Veteran's military service. 

If the examiner finds that the disability is less likely than not the result of service, the examiner should answer the following question: 

(a)  Is it at least as likely as not (a 50 percent probability or more) that the Veteran's disability is either caused by or permanently aggravated by any of the Veteran's service-connected conditions.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

3.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any current limited motion of hands, to include a discussion of any associated diagnoses (even if resolved) and symptoms, including peripheral neuropathy, lumbar or cervical radiculopathy, and weakness.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  

The Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

With regard to each diagnosed disability, the examiner should render an opinion, consistent with sound medical principles, that answers the following question: 

(a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's disability is causally or etiologically related to the Veteran's military service. 

If the examiner finds that the disability is less likely than not the result of service, the examiner should answer the following question: 

(a)  Is it at least as likely as not (a 50 percent probability or more) that the Veteran's disability is either caused by or permanently aggravated by any of the Veteran's service-connected conditions.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

4.  Then, the Veteran must be afforded a VA neurological examination to determine the severity of his service-connected left lower extremity neurological symptoms with weakness.  The entire electronic claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examiner must comment on the severity of the disability and report all signs and symptoms necessary for evaluating the disability under the rating criteria as indicated by the relevant DBQ.

The examiner must also describe the Veteran's symptoms and note the functional impairment of the Veteran's service-connected disability.  

An explanation for all opinions expressed must be provided. 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner should include a discussion of all prior medical opinions. 

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

6.  Readjudicate all the claims on appeal. With regard to the earlier effective date for radiculopathy, right upper extremity, please consider all the evidence since the March 2014 SOC, to include the February 2016 VA examination reports.  If the claims remain denied, an SSOC must be provided to the Veteran and his representative.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


